department of the treasury internal_revenue_service washington d c number release date uil gl-807466-99 cc pa cbs br2 date memorandum for office_of_chief_counsel lmsb area phoenix attn anne durning from joseph w clark senior technician reviewer branch collections bankruptcy and summonses subject interplay of bankruptcy and fuel excise_tax provisions this memorandum responds to your date request for advice questions presented brief answers facts the debtor in this case was a position_holder of previously taxed gasoline blendstock in a terminal it had not however been registered with the service as required by sec_4101 it filed for chapter bankruptcy protection on the service filed administrative expense requests for fuel excise_taxes for the second and third quarters of including sec_6662 penalties most of the debtor’s assets were sold in and the debtor ceased business at that time the sale yielded several motions to be paid legal fees and costs from the proceeds of the sale each time the service has objected because the motions did not provide for payment of the fuel excise_taxes as of date the bankruptcy court has approved approximately dollar_figurehas been paid leaving approximately dollar_figure since then debtor’s counsel has filed in legal fees and costs of which dollar_figure in the estate your undated memorandum to chief examination_division southwest district contains a lucid discussion of the application of sec_4081 to this case particularly important here is the fact that sec_4081 and its regulations create a scheme to encourage taxpayers who engage in bulk transfers of taxable_fuel be registered by the service as you explain the congressional drafters of sec_4081 wanted taxpayers that are involved in bulk transfers of taxable_fuel to be registered by the service to induce registration congress structured sec_4081 so that tax would be imposed on both the removal of taxable_fuel at the terminal rack and the bulk transfer of that same fuel to an unregistered person sec_4081 and a b thus in this case tax could have been avoided on the taxpayer’s purchase of the taxable_fuel within the terminal if the taxpayer had been registered at the time of the transaction congress anticipated that tax might be paid twice with respect to a particular volume of taxable_fuel for these cases congress created a mechanism in sec_4081 to allow the person that paid the second tax to the government to obtain a refund of that tax however as the legislative_history to sec_4081 makes clear a refund will be paid only if the person paying the second tax files a claim_for_refund the conference agreement contemplates that the secretary will allow a refund pursuant to this provision only to the extent that evidence is provided clearly establishing that the prior tax was in fact paid to the treasury with respect to the same gasoline or diesel_fuel on which the claimant has in fact paid tax emphasis supplied h_r rep no 101st cong 2d sess discussion we hope you find this memorandum helpful please call bryan t camp of this office if you have any questions his number is
